
	

113 HR 5822 IH: Developing Standards for Electronic Shipping Papers Act of 2014
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5822
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2014
			Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To establish a Hazardous Materials Information Advisory Committee to develop standards for the use
			 of electronic shipping papers for the transportation of hazardous
			 materials, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Developing Standards for Electronic Shipping Papers Act of 2014.
		2.FindingsCongress finds the following:
			(1)The impacts of hazardous materials transportation incidents can be mitigated by effective response
			 strategies, equipment, and training.
			(2)Shipping papers and manifests are essential tools for responding to incidents involving hazardous
			 materials as they provide the disclosures needed to determine the proper
			 response strategy.
			(3)While physical shipping papers must continue to be required under law in order to ensure that
			 redundancies are in place to protect the safety of first responders, there
			 should be efforts to modernize how hazardous materials information is
			 disseminated.
			(4)The HM–ACCESS Program authorized in section 33005 of MAP–21 (49 U.S.C. 5121 note) is an important
			 step for developing additional, innovative methods for disseminating
			 hazardous material information electronically, but the pilot tests will
			 not be completed until October 2015.
			(5)As transporters of hazardous materials in commerce deploy these innovative technologies on their
			 own, efforts should be undertaken to ensure that best practices and
			 voluntary standards are available until the HM–ACCESS pilot and subsequent
			 rulemakings are completed so that transporters of hazardous materials will
			 have guidelines to assist with their modernization effort while ensuring
			 that first responders will have access to standardized information
			 platforms and systems.
			3.DefinitionsIn this Act:
			(1)Commerce and hazardous materialThe terms commerce and hazardous material have the meanings given such terms in section 5102 of title 49, United States Code.
			(2)Electronic shipping paperThe term electronic shipping paper means an electronic version of the physical shipping paper that is—
				(A)designed to convey the most current available hazard information required to be disclosed under
			 section 5110(a) of title 49, United States Code; and
				(B)capable of being accessed instantaneously by emergency responders during an incident involving
			 hazardous material being transported in commerce.
				4.Hazardous Materials Information Advisory Committee
			(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Transportation
			 shall establish a Hazardous Materials Information Advisory Committee
			 composed of members appointed by the Secretary.
			(b)MembershipMembers appointed by the Secretary under subsection (a) shall represent the following individuals
			 and entities:
				(1)Fire services personnel and management.
				(2)Law enforcement and other appropriate enforcement personnel.
				(3)Other emergency response providers.
				(4)Persons who transport hazardous material by air, highway, rail, or water.
				(5)Persons who offer hazardous material in commerce for transport by air, highway, rail, or water.
				(6)Employees of persons who transport or offer for transportation hazardous material in commerce by
			 air, highway, rail, or water.
				(7)The Coast Guard and other relevant agencies.
				(8)Other individuals and entities determined appropriate by the Secretary.
				(c)DutiesNot later than 120 days after the establishment of the Hazardous Materials Information Advisory
			 Committee under subsection (a), the Committee shall—
				(1)develop a voluntary standard for the use of electronic shipping papers until a rulemaking has been
			 completed;
				(2)establish a standardized curriculum for training first responders and enforcement officials in the
			 use of electronic shipping papers and other alternative means of
			 communicating hazardous materials information;
				(3)provide recommendations and best practices for the use of electronic shipping papers by first
			 responders in varying circumstances and locations;
				(4)provide recommendations and best practices to assist persons transporting hazardous materials in
			 commerce in implementing electronic shipping papers; and
				(5)assess potential issues during deployment phases, including first responder training, technology
			 procurement issues and budget limitations, and biometrics.
				(d)RequirementsIn developing the best practices, standards, and findings under subsection (c), the Hazardous
			 Materials Information Advisory Committee shall take into consideration—
				(1)the scalability of information in its presentation to determine the most efficient means of
			 conveying necessary information for emergency response personnel while
			 allowing access to ancillary information relating to the transport of
			 hazardous materials in order to ensure that information conveyed fits the
			 intended need and the varying levels of first responder training;
				(2)access issues and spectrum issues for rural responders;
				(3)standardization of information to equipment to ensure consistency across modes;
				(4)providing data security and protection from unwanted manipulation in order to preserve the
			 integrity of data entered by transporters of hazardous materials and
			 accessed by bona fide first responders;
				(5)the need to develop a National Deployment Standard on biometrics and identifiers to ensure secure
			 access for first responders;
				(6)the potential for the deployment of fail-safe redundancies linked to State, regional, and local 911
			 emergency centers;
				(7)the timing of implementation and methods for funding the implementation of electronic shipping
			 papers devices and training;
				(8)updates and revisions to the Emergency Response Guidebooks;
				(9)existing technologies that are employed voluntarily by persons who transport hazardous materials in
			 commerce by air, highway, rail, and water; and
				(10)the results of pilot tests being conducted in accordance with section 33005 of MAP–21 (49 U.S.C.
			 5121 note) and any interim recommendations issued by the persons
			 administering such pilot tests.
				(e)Travel expensesThe Secretary may provide travel expenses, including per diem in lieu of subsistence, to a member
			 appointed under subsection (b)(1), (b)(2), or (b)(3) in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
			(f)ReportNot later than 120 days after the date of enactment of this Act, the Hazardous Materials
			 Information Advisory Committee shall transmit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate, a report
			 listing the best practices, standards, and findings developed under
			 subsection (c).
			
